DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddington WO 2018 158 590 A1. For purposes of examination the examiner will refer to U.S. publication Eddington et al. US 2020/0073140.
Regarding claim 1, Eddington discloses (see at least [0036]-[0070], Fig 1, 4, 10, 12, 15) a prism apparatus (12) applied to a periscope lens module (1), comprising: a bearing frame (13); a supporting-restoring assembly (gimbal 20) rotatably mounted on ([0067]); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) mounted on the supporting-restoring assembly and rotatable with the supporting-restoring assembly ([0040], movable object 11; object 11 comprises a prism); and a plurality of shape memory alloy wires (14) connected between the bearing frame and the supporting-restoring assembly  and configured to drive the supporting-restoring assembly and the prism to rotate with respect to the bearing frame ([0077], Fig 10), wherein the supporting-restoring assembly comprises a shape memory alloy wire-supporting frame rotatably connected to the bearing frame (Fig 10, [0077], SMA wires 14 may either be directly connected to the gimbal 20, or via a pivot element 27), and an elastic support member ([0070], actuation points 24, spring preload points) disposed between the shape memory alloy wire-supporting frame and the prism and elastically connected to the bearing frame (Fig 7 shows spring points 24 on gimbal 20), the prism is mounted on the elastic support member ([0079], springs tilt the prism), and the plurality of shape memory alloy wires is connected between the bearing frame and the shape memory alloy wire-supporting frame (Fig 4).
	Regarding claim 8, Eddington discloses wherein the shape memory alloy wire-supporting frame comprises two first side edges that are spaced apart from each other (see annotated Fig 10), and two second side edges that are spaced apart from and opposite to each other and are perpendicularly connected to the two first side edges (Fig 10, each side opposite and perpendicularly connected), respectively, wherein the plurality of shape memory alloy wires comprises a first shape memory alloy wire (see annotated Fig 10), a second shape memory alloy wire (14), a third shape memory (14), and a fourth shape memory alloy wire (14), and wherein the first shape memory alloy wire and the second shape memory alloy wire are connected to the shape memory alloy wire-supporting frame and the bearing frame respectively from the two first side edges (Fig 10), to drive the shape memory alloy wire-supporting frame to drive the prism to rotate about a first rotation central axis (see annotated Fig 10); and the third shape memory alloy wire and the fourth shape memory alloy wire are connected to the shape memory alloy wire-supporting frame and the bearing frame respectively from the two second side edges (Fig 10), to drive the shape memory alloy wire-supporting frame to drive the prism to rotate about a second rotation central axis (See annotated Fig 10), wherein the first rotation central axis perpendicularly intersects the second rotation central axis (See annotated Fig 10).

    PNG
    media_image1.png
    1008
    1197
    media_image1.png
    Greyscale

(Fig 10), and a middle portion of each of the plurality of shape memory alloy wires is hooked to the bearing frame in such a manner that each of the plurality of shape memory alloy wires is formed into a "V" shape (Fig 10 shows a V formation across support 13).
	Regarding claim 10, Eddington discloses (see at least [0036]-[0070], Fig 1, 4, 10, 12, 15) a periscope lens module ([0036], (camera assembly 1 is incorporated within a camera system), comprising: a shell frame (Fig 1, camera assembly 1); a lens device (2) mounted to a middle portion of the shell frame (Fig 1 shows lens 2 between prism 12 and image sensor 3); an image sensor (3) mounted to an end of the shell frame and located at an image side of the lens device (Fig 1); and a prism apparatus (12) applied to a periscope lens module (1), comprising: a bearing frame (13); a supporting-restoring assembly (gimbal 20) rotatably mounted on the bearing frame ([0067]); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) mounted on the supporting-restoring assembly and rotatable with the supporting-restoring assembly ([0040], movable object 11; object 11 comprises a prism); and a plurality of shape memory alloy wires (14) connected between the bearing frame and the supporting-restoring assembly  and configured to drive the supporting-restoring assembly and the prism to rotate with respect to the bearing frame ([0077], Fig 10), wherein the supporting-restoring assembly comprises a shape memory alloy wire-supporting frame rotatably connected to the bearing frame (Fig 10, [0077], SMA wires 14 may either be directly connected to the gimbal 20, or via a pivot element 27), and an elastic support member ([0070], actuation points 24, spring preload points) disposed between the shape memory alloy wire-supporting frame and the prism and elastically connected to the bearing frame (Fig 7 shows spring points 24 on gimbal 20), the prism is mounted on the elastic support member ([0079], springs tilt the prism), and the plurality of shape memory alloy wires is connected between the bearing frame and the shape memory alloy wire-supporting frame (Fig 4).
	Regarding claim 17, Eddington discloses wherein the shape memory alloy wire-supporting frame comprises two first side edges that are spaced apart from each other (see annotated Fig 10), and two second side edges that are spaced apart from and opposite to each other and are perpendicularly connected to the two first side edges (Fig 10, each side opposite and perpendicularly connected), respectively, wherein the plurality of shape memory alloy wires comprises a first shape memory alloy wire (see annotated Fig 10), a second shape memory alloy wire (14), a third shape memory alloy wire (14), and a fourth shape memory alloy wire (14), and wherein the first shape memory alloy wire and the second shape memory alloy wire are connected to the shape memory alloy wire-supporting frame and the bearing frame respectively from the two first side edges (Fig 10), to drive the shape memory alloy wire-supporting frame to drive the prism to rotate about a first rotation central axis (see annotated Fig 10); and the third shape memory alloy wire and the fourth shape memory alloy wire are connected to the shape memory alloy wire-supporting frame and the bearing frame respectively from the two second side edges (Fig 10), to drive the shape memory alloy wire-supporting frame to drive the prism to rotate about a second rotation central axis (See annotated Fig 10), wherein the first rotation central axis perpendicularly intersects the second rotation central axis (See annotated Fig 10).

    PNG
    media_image1.png
    1008
    1197
    media_image1.png
    Greyscale

Regarding claim 18, Eddington discloses wherein both ends of each of the plurality of shape memory alloy wires are fixed to the shape memory alloy wire-supporting frame (Fig 10), and a middle portion of each of the plurality of shape memory alloy wires is hooked to the bearing frame in such a manner that each of the plurality of shape memory alloy wires is formed into a "V" shape (Fig 10 shows a V formation across support 13).



Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 2, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a galvanometer comprising: “an elastic bracket elastically connected to the bearing frame, a holder disposed between the elastic bracket and the shape memory alloy wire-supporting frame, a prism support disposed on a side of the elastic bracket”. Claims 3-7 are allowable due to dependency on dependent claim 2.
Specifically, with respect to dependent claim 11, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a galvanometer comprising: “an elastic bracket elastically connected to the bearing frame, a holder disposed between the elastic bracket and the shape memory alloy wire-supporting frame, a prism support disposed on a side of the elastic bracket”. Claims 12-16 are allowable due to dependency on dependent claim 11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. US 2021/0223567, Hu et al US 2018/0321504, and Seol et al. US 2018/0239161 are optical driving structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872